Citation Nr: 1212963	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-45 586	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI), to include cognitive deficits manifested by problems with reading and tinnitus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 RO decision.  

We observe that the Veteran's original claim for entitlement to service connection for residuals of traumatic brain injury also included residuals of a cervical spine injury.  In an October 2010 decision, the RO granted service connection for "cervical spine degenerative joint disease with occipital nerve pain."  The narrative portion of the decision reflects that the Veteran's service treatment records document treatment for headaches, and that a September 2010 VA examination report reflects complaints of stabbing pain to the head.  The RO's decision indicated that the Veteran's symptoms, including occipital nerve pain, are analogous to migraine headaches. The Diagnostic Code used in assigning a disability rating to this combined disability does not reflect the inclusion of headaches in the neck disability, however.  The RO should take appropriate action in clarifying that headaches are related to service.   See September 2010 VA examination report.  


FINDINGS OF FACT

1.  The Veteran's reading impairment has been medically attributed to developmental dyslexia.

2.  The Veteran's tinnitus has been medically attributed to post-service noise exposure and/or nicotine dependence.



CONCLUSION OF LAW

The Veteran does not have any identifiable disability which has been medically-associated with traumatic brain injury, or indeed, any injury in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he has current residuals of a traumatic brain injury in service, which include possible cognitive defects including reading difficulty, and tinnitus.  He asserts that he experienced two separate head injuries during service including one in Vietnam when he was operating a bulldozer, slipped, and landed on the back of his head.  He relates that he was alone at the time, and did not report it to anyone afterwards.  He also relates that he was involved in an automobile accident in California, when his neck twisted and he lost consciousness.  He requests service connection for these impairments.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was informed of these elements with regard to his claim in a letter of April 2008, prior to the initial adjudication of the claim.  

In this case, not all records identified by the Veteran have been obtained.  The Veteran indicated that he had had his private medical records, dating back to the 1970s, forwarded to the VA Medical Center, where he receives all of his current medical care.  The RO requested copies of private medical records from the VA Medical Center, however, only several pages reflecting treatment in the 1990s were received.  Given that these several pages do not cover the time period provided by the Veteran, the Board concludes that the records were likely not obtained in their entirety.  Furthermore, the Veteran's VA medical records appear to have been incompletely associated with the claims file as well, in that the earliest VA records are dated in 2004.  Even cursory review of these records reveals that they reflect continuing care, and do not include the Veteran's entry into the VA system, which clearly occurred at some point prior to 2004.  The Board holds, however, that we may proceed to a decision in this instance without access to the Veteran's complete medical records over the years.  Because this appeal is being denied on the basis that the Veteran does not have a current disability involving cognitive impairment or tinnitus which is related to a traumatic brain injury, additional medical records reflecting treatment prior to 2004 would not be helpful in resolving his claim. 

The Veteran also mentioned treatment at a local Vet Center; he indicates that it was staffers at the Vet Center who initially suggested he be evaluated for traumatic brain injury.  The Vet Center records have not been obtained, however, because he followed their advice and was subsequently evaluated for TBI, and because the records reflecting this intensive evaluation are available for review; the Board deems that the absence of Vet Center records is not prejudicial to his appeal.  

VA medical records, service treatment records, private medical records, and VA examination reports have been obtained and reviewed in support of the Veteran's claim.  As noted above, the Veteran presented sworn testimony in support of his claim during a hearing on appeal.  The Veteran and his representative have presented written statements in support of his claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Review of the Veteran's service medical records reveals no indication of cognitive deficits or of tinnitus during service.  They do not contain reports of either of the head injuries asserted by the Veteran.  There are relevant entries, however.  In June 1964, the Veteran had a skull X-ray series which was interpreted as showing nothing abnormal.  In October 1964, the Veteran had a 1/2 inch superficial scalp laceration which was cleansed and dressed.  His service treatment records also contain numerous complaints of headaches which are not identified as related to a head injury, however.  The report of the general medical examination conducted in September 1966, shortly before his discharge from service, reflects that his head, face, neck, and scalp and his neurologic system were deemed to have been normal upon clinical examination.  

In 2005, the Veteran underwent neuropsychological testing for problems with reading comprehension.  At that time, he reported that his reading ability had been excellent prior to his military service.  A full battery of neuropsychological testing revealed no cognitive deficits in recent memory or language processing of any type.  The conclusion reached was that the Veteran had a developmental dyslexia, rather than an acquired condition resulting from head trauma.

Two of the Veteran's fellow servicemen submitted statements in 2009 to the effect that each recalled the Veteran complaining of a neck injury in Vietnam and of recent headaches and neck pain.

Pursuant to this claim, the Veteran underwent multiple tests and studies aimed at identifying any traumatic brain injury residuals.  

A neurological consultation in December 2009 reflects the Veteran reported occasional episodes of "losing track of time."  He stated that although he did not lose consciousness, he had experienced two recent episodes when he was driving and lost track of where he was; when he came to, he was confused and simply did not recall the past few minutes.  He was given an extensive work-up which included clinical testing  (i.e., stress test, Holter monitor, carotid duplex test, tilt table test, magnetic resonance imaging of the cervical spine and the brain, and electroencephalogram testing) for any cardiologic problem and any central nervous system problem.  The examining neurologist identified no focal neurological deficit, and noted that the neurological examination was non-localizing.  The neurologist assessed that the two events involving intermittent loss of awareness may represent transient global amnesia.  He indicated that he did not think the Veteran was having seizures and anti-seizure medication was not indicated at that time, given that the events were infrequent it was not clear what they were.  

In September 2010, the veteran was given the Montreal Cognitive Assessment test, which is a screening instrument for mild cognitive dysfunction that assesses attention and concentration, executive functions, memory, language, visio-constructional skills, conceptual thinking, calculations and orientation.  The Veteran's score was within the normal range.  Upon clinical examination, the Veteran was oriented to person, place, and time.  His answers were logical and relevant to the questions asked.  His attention and concentration were good, and there were no gross deficits noted in immediate, recent or remote memory.  The examiner concluded that the Veteran had no residuals of injury in service involving language or memory ability, and that his developmental dyslexia was not the result of or caused by his military service.  
 
The Veteran also underwent further neurological examination in September 2010.  This physician concluded that although the Veteran's neck problems and headaches appeared to have their inception during his military service, it is less likely than not that the Veteran sustained a traumatic brain injury during his period of service.  In support of this conclusion, she noted that the current findings do not demonstrate a level of injury consistent with his subjective symptoms.

Lastly, the Veteran underwent audiological evaluation in September 2010.  The veteran reported that he has had a slight ringing or buzzing sound in his ears for the previous ten to fifteen years.  Following review of the Veteran's medical records and audiological test results, the examiner rendered the opinion that the Veteran's tinnitus is less likely due to military noise exposure and more likely due to civilian occupational noise exposure or to nicotine dependence, as nicotine is a well-known causal factor for ringing in the ears.

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

Essentially, the medical evidence shows that the Veteran does not have any residuals of a traumatic brain injury.  His specific complaint of reading problems has been attributed to developmental dyslexia, rather than to residuals of any head trauma.  His tinnitus has likewise been attributed to other causes.  As noted above, service connection is already in effect for his neck problems and headaches, which were the other problems the Veteran has claimed were residuals of a traumatic  brain injury in service, although service connection was granted based upon the evidence of record showing a connection to his service records, rather than upon the premise that the Veteran had sustained a traumatic brain injury which caused these problems.  

Even conceding that the Veteran injured his head upon two occasions in service, although neither injury is reflected in his service records, the evidence to support a medical link between such injuries and any currently-shown disability is simply not there.  In the absence of a present disability involving traumatic brain injury there can be no valid claim.  Brammer.  

In finding no current disability involving a traumatic brain injury residual, the Board is cognizant of the Veteran's assertions to the contrary.  However, he is not shown to possess any particular medical expertise which would enable him to render an authoritative opinion as to whether he indeed sustained a traumatic brain injury, and whether his current symptoms could be residuals of such an injury.  Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  As a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The preponderance of the evidence is against the claim and the benefit sought must therefore be denied.  



ORDER

Service connection for residuals of traumatic brain injury to include cognitive deficits manifested by problems with reading and tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


